Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1, in view of the elected species, is allowable. The restriction requirement of depending claims 2-5 and 7-10, as set forth in the Office action mailed on 9/16/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements in depending claims 2-5 and 7-10 are withdrawn because the claims requires all the limitations of an allowable claim.  	Furthermore, claim 1, in view of the elected species, is an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 11 (once amended to share the elected species of the allowable product of claim 1), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Cox on 5/12/22.

Claims 1 and 11 in the application have been amended as follows: 


    PNG
    media_image1.png
    127
    350
    media_image1.png
    Greyscale
1. A formulation for the recovery of hydrocarbons, comprising: 	at least one surfactant of Formula I,



 	wherein R1 comprises amino, [[and]] R2 comprises sulfonate, n is 5, and the terminal nitrogen is further substituted with R3, wherein R3 comprises C1-C6 alkyl; 
 	
 	a counterion comprising

11. A method of recovering a hydrocarbon comprising the steps of: 	introducing a foamed fluid composition within an oil or gas well and performing an operation with the foamed fluid composition wherein the foamed fluid composition comprises:
 		a base fluid comprising an oil-based or a water-based fluid;
 		a gas; 		at least one surfactant of Formula I,

    PNG
    media_image1.png
    127
    350
    media_image1.png
    Greyscale



 	wherein R1 comprises amino, [[and]] R2 comprises sulfonate, n is 5, and the terminal nitrogen is further substituted with R3, wherein R3 comprises C1-C6 alkyl; 
 	
 	a counterion comprising

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. More specifically, the closest prior art fails to teach the specific chemical structure claimed comprising the specific chemical components claimed (see election and Examiner’s Amendment above). 	For example: 	Finch (US 3,515,214) teaches a surfactant composition for the recovery of hydrocarbons wherein the surfactant comprises amino, sulfonate, and nitrogen. However, Finch fails to recite wherein the surfactant has the specific chemical structure instantly claimed, comprises a C1-C6 alkyl, as well as the inclusion of a bromide counterion in the composition. 	Morales et al. (US 2019/0144737) teaches a surfactant composition for the recovery of hydrocarbons wherein the surfactant comprises amino and sulfonate, and wherein the composition further includes a bromide. However, Morales fails to recite wherein the surfactant has the specific chemical structure instantly claimed and comprises nitrogen and a C1-C6 alkyl. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674